Judgment dated March 11,1930, modified by striking therefrom the allowance of a separate bill of costs and also the additional allowance of $200 as against defendant Domestic Electric Co., Inc., and as thus modified unanimously affirmed, with costs to appellant. Judgment dated March 26, 1930, which granted a separate bill of costs and an additional allowance, reversed upon the law and the facts, with costs. The additional allowance was not proper against this defendant lienor and the circumstances of the case were such that in the exercise of sound discretion no taxable costs should have been allowed as against this defendant lienor. Appeal from order dismissed. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Young, Hagarty, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.